         Case 1:19-cv-10738-NMG Document 20 Filed 09/06/19 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MASSACHUSETTS


 BOISE CASCADE COMPANY,                             Civil Action No. 1:19-cv-10738-NMG

                 Plaintiff,
        v.

 NEW ENGLAND TREATMENT ACCESS,
 LLC,

                 Defendant.


                     STIPULATION OF DISMISSAL WITH PREJUDICE

       The Parties to the above action hereby stipulate to the dismissal of the action pursuant to

the provisions of Fed. R. Civ. P. 41(a)(1)(A)(ii), with prejudice, and without costs, all rights of

appeal waived.


 Respectfully submitted,

 By: /s/ David Viens                                By: /s/ Shabnam Malek
 Joseph Seckler, BBO #550309                        David Kluft, BBO #658970
 David Viens, BBO #664281                           Jenevieve Maerker, BBO #670266
 Morrison Mahoney LLP                               FOLEY HOAG LLP
 446 Main Street, Suite 1010                        Seaport West
 Worcester MA 01608                                 155 Seaport Boulevard
 Phone: 508-757-7777                                Boston, MA 02210-2600
 JSeckler@morrisonmahoney.com                       (617) 832-1000
 DViens@morrisonmahoney.com                         dkluft@foleyhoag.com
                                                    jmaerker@foleyhoag.com
 Salumeh R. Loesch (admitted Pro Hac Vice)
 Klarquist Sparkman, LLP                            Shabnam Malek (admitted Pro Hac Vice)
 121 SW Salmon Street, Suite 1600                   Brand & Branch LLP
 Portland, OR 97204                                 1305 Franklin Street, Suite 220
 Phone: (503) 595-5300                              (510) 984-4285
 Salumeh.loesch@klarquistsparkman.com               shabnam@brandandbranch.com

 Attorneys for Plaintiff                            Attorneys for Defendant
 BOISE CASCADE COMPANY                              NEW ENGLAND TREATMENT ACCESS,
                                                    LLC
        Case 1:19-cv-10738-NMG Document 20 Filed 09/06/19 Page 2 of 2



                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing has been served on

all known counsel of record via ECF on September 6, 2019.


                                               /s/ David Viens
                                               David Viens
